Tenney, C. J.
The note in suit was made in Massachusetts, and to hold the endorser thereof, the law of Massachusetts must have been complied with,, in relation to demand and notice.
It is well understood, that in that commonwealth, on all promissory notes, which are negotiable, payable at a future day, grace shall be allowed. R. S. of Mass., of 1836, chap. 33, sec. 5. But whether the note in this case was presented on the day required by the laws of Massachusetts, and payment demanded, is quite immaterial, as it is very certain that the notice to the defendant was defective, in not containing information that the note had been dishonored; and it being given the fourth day after the last day of grace, it was clearly too late; and the endorser was discharged of his liability. Gilbert v. Dennis, 3 Met., 495.
Plaintiff nonsuit.